Per Curiam,
This certiorari involves inquiry into the jurisdiction of the court below and the regularity of its proceedings, without more. The act of June 1, 1887, P. L, 285, under which the proceedings were had, provides that, “upon making the decree,” as therein specified, “ the same shall be conclusive upon all parties interested.” It also provides for the appointment of an auditor and makes it his duty to “ ascertain the existing liabilities of the several boroughs, townships and school districts ” affected by the change of limits; “ the amount and value of the property owned by each, and the amount and value of the property passing to or from each borough, township or school district, and the assessed valuation of all the property liable to taxation for borough, township or school purposes, as shown bj' the last annual assessment of each, .... and within the limits of the part annexed to or detached from said borough, and report the same to the court, with the form of a decree adjusting the liabilities, for all indebtedness and the value of the property held or acquired by each, justly and equitably upon said borough, township and school district, respectively.” The act thus appears to provide for the ascertainment of certain data, upon the basis of which the just and equitable adjustment, contemplated by it, shall be made.
There cannot be any doubt as to the jurisdiction of the court; and the proceedings appear to be regular and in harmony with the law applicable to the subject. We find no error in the decree, or in the proceedings leading up thereto.
Decree affirmed with costs to be paid by appellant.